361 F.2d 474
Jesus Solomon SERRANO, Appellant,v.PEOPLE OF the STATE OF CALIFORNIA; the Superior Court,County of Los Angeles, State of California, Appellees.
No. 20265.
United States Court of Appeals Ninth Circuit.
April 28, 1966.

David C. Marcus, Los Angeless, Cal., for appellant.
Thomas C. Lynch, Atty. Gen., William E. James, Asst. Atty. Gen., Jack K. Weber, Deputy Atty. Gen., Los Angeles, Cal., for appellees.
Before BARNES and MERRILL, Circuit Judges, and TAYLOR, District Judge.
PER CURIAM.


1
Appellant has brought suit under 28 U.S.C. 1343 (1964), to recover for deprivation of federal civil rights alleging that upon suit by Appellee People he was, in Appellee Court, convicted of crime upon perjured testimony.1


2
The District Court dismissed the action for failure of the complaint to state a claim, upon the ground (among others) that Appellees are immune from suit under the Civil Rights Act.


3
We agree.2  Accordingly we do not reach the question whether the acts of which Appellant complains violated federal civil rights.


4
Affirmed.



1
 Appellant and his cousin were convicted of narcotics offenses and sentenced to state prison.  The cousin's testimony had established Appellant's involvement.  Both were subsequently deported to Mexico.  The cousin then executed an affidavit before the United States Consul at Tijuana, Mexico, conceding that he had committed perjury at trial and absolving Appellant of all criminal culpability.  There is no contention that the Prosecuting Attorney or the Superior Court Judge knew of the perjury


2
 To reach the District Court's ground we assume arguendo that Appellees are suable entities and as such are the parties properly chargeable with the acts of which Appellant complains.  We simply extend sovereign immunity to the People and judicial immunity to the Court